                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                                60 PARK PLACE
35TH FLOOR                                                                                             SUITE 1101
NEW YORK, NY 10016                                                                              NEWARK, NJ 07102
       _____                                                                                          ______

TEL (917) 594-5666                                                                               TEL (973) 648-6777
FAX (917) 594-5667                                                                               FAX (917) 594-5667
                                                                                                       ______

                                                                                     REPLY TO NEW JERSEY OFFICE


                                                 May 20, 2021
                                                                       Application GRANTED. Sentencing is hereby
       Via ECF                                                         ADJOURNED to September 1, 2021, at 11:00
       The Honorable Jesse M. Furman
                                                                       a.m. The Clerk of Court is directed to terminate
       United States District Judge
                                                                       Doc. #73. SO ORDERED.
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007
                                                                                         May 21, 2021
                Re:    United States v. Benjamin Figueroa
                       19 Cr. 445 (JMF)

       Dear Judge Furman:

                Benjamin Figueroa’s sentencing date is currently scheduled for June 17, 2021.

               The defense previously requested and received adjournments so that it could have Mr.
       Figueroa evaluated by a psychologist. Jessica Pearson, Ph.D., conducted an initial video
       examination with Mr. Figueroa in October 2020, and only recently was able to complete an in-
       person examination. Dr. Pearson advices me that she needs to meet with Mr. Figueroa an
       additional time, but can do so by videoconference. The length of the videoconference exceeds
       what is currently permitted so we are working on getting that issue resolved. In addition, Dr.
       Pearson will need several weeks to complete her report.

              Accordingly, the defense requests an adjournment of Mr. Figueroa’s sentencing until
       early September. This request will also take into account vacation schedules for the parties and
       Dr. Pearson. The Government, by Ryan B. Finkel, AUSA, consents to the adjournment.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano
                                                               Stephen Turano

       cc: Ryan B. Finkel, AUSA
